

114 S78 IS: Pregnant Women Health and Safety Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 78IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo impose admitting privilege requirements with respect to physicians who perform abortions.1.Short
 titleThis Act may be cited as the Pregnant Women Health and Safety Act.2.Requirement for
 physicians relating to the performance of abortionsChapter 74 of title 18, United States Code, is amended by adding at the end the following:1532.Prohibition
 on certain procedures(a)DefinitionAs used in this section, the term physician means a doctor of medicine or osteopathy legally authorized to practice medicine and surgery by the State in which the doctor performs such activity, or any other individual legally authorized by the State to perform abortions.(b)OffenseA physician who, in or affecting interstate or foreign commerce, knowingly performs an abortion and, in doing so, fails to comply with subsection (c), shall be fined under this title or imprisoned not more than 2 years, or both.(c)RequirementsA physician who performs an abortion shall—(1)have admitting privileges at a hospital to which the physician can travel in one hour or less (determined on the basis of starting at the principal medical office of the physician and traveling to the hospital) and under the average conditions of travel for the physician; and(2)at the time of the abortion, notify the patient involved of the hospital location where the patient can receive follow-up care by the physician if complications resulting from the abortion arise.(d)ApplicabilityThis section—(1)shall not apply to an abortion that is necessary to save the life of a mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself; and(2)shall apply to any individual who is not a physician or not otherwise legally authorized by the State to perform abortions, but who nevertheless directly performs an abortion.(e)LimitationA woman upon whom a procedure described in subsection (b) is performed may not be prosecuted under this section, for a conspiracy to violate this section, or for an offense under section 2, 3, or 4 of this title based on a violation of this section..3.Requirement of
			 abortion clinics(a)In
 generalEach abortion clinic that receives any Federal funds or assistance shall—(1)be licensed by the State in which it is located; and(2)be in compliance with the requirements existing on the date of enactment of this Act for ambulatory surgery centers under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), except for any requirement relating to a certificate of public need for State licensing purposes.(b)WaiverFor purposes of complying with subsection (a)(2) with respect to an abortion clinic, a State board of health may waive the application of certain structural requirements (as determined appropriate by the Secretary of Health and Human Services).(c)DefinitionIn this section, the term abortion clinic means a facility other than a hospital or an ambulatory surgery center, in which 25 or more first trimester abortions are performed during any 12-month period.